DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 2/23/22 and the amendment of claims has been entered.  


Election/Restrictions
Applicant’s election without traverse of Group I, drawn to the collagen beverage composition claimed in claims 1-26 was previously acknowledged. Election was made without traverse of collagen from a plant expressing recombinant collagen. After further consideration, the species election requirement is withdrawn. 
Claim 27 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 5/16/22, Applicants amended claims 1, 24 and cancelled claim 11. 
Claims 1-10, 12-14, 19 and 24-26 read on elected Group I and are under consideration. 


Drawings
The drawings are objected to because Fig. 4 is blurry (submitted 5/16/22). The X-axis and numbers of each bar are unclear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Interpretation
	 Claim 1 is drawn to a beverage consisting of: a non-protein portion comprising water, vitamins and minerals, wherein the vitamins at least include Vitamin B12, B6, and Vitamin C and wherein the minerals comprise at least magnesium and manganese, and a protein portion consisting of collagen. Due to the closed language of the protein portion, the only protein allowed in the beverage is collagen and a dipeptide consisting of Pro-Hyp and Hyp-Gly. However, the beverage can contain other ingredients (non-protein) due to the open language of the non-protein portion. However, the protein portion of independent claim 24 is open and can therefore comprise other proteins (other than whey protein). Claim 25 is drawn to a beverage consisting of water, vitamins, minerals and hydrolyzed collagen, wherein the vitamins include at least Vitamin B12, B6, and Vitamin C and wherein the minerals comprise at least magnesium and manganese. Due to the closed language, claim 25 is limited to a beverage comprising only water, hydrolyzed collagen and vitamins and minerals and cannot include other components. 

				
				

				Claim Rejections-Withdrawn
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claim. 
The rejection of claims 1-2, 4, 9, 12-14 and 19 under 35 U.S.C. 102(a)(1)  as being anticipated by Bio Collagen Powder (9/20/12) is withdrawn due to amendment of claim 1 to include a dipeptide. 
The rejection of claims 1-2, 4, 9, 12-14, 19 and 25-26 under 35 U.S.C. 103 as being unpatentable over Bio Collagen Powder (9/20/12) in view of Lenntech (https://www.lenntech.com/recommended-daily-intake.htm 7/6/2005) is withdrawn due to amendment of claim 1 to include a dipeptide. 
The rejection of claims 1-4, 9, 12-14 and 19 under 35 U.S.C. 103 as being unpatentable over Bio Collagen Powder (9/20/12) in view of Shoseyov et al. (“Human collagen produced in plants”; Bioengineered 5:1, 1-4, Jan/Feb 2014, previously presented) is withdrawn due to amendment of claim 1 to include a dipeptide. 
The rejection of claims 1-2, 4, 9, 12-14, 19 and 24 under 35 U.S.C. 103 as being unpatentable over Bio Collagen Powder (9/20/12) in view of HSIS.org (https://www.hsis.org/a-z-food-supplements/molybdenum/; 5/3/2008) is withdrawn due to amendment of claim 1 to include a dipeptide. 
The rejection of claims 1-2, 4-10, 12-14, 19, 21 and 24  under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP2007167079, cited on IDS, English language translation provided herein) in view of Bio Collagen Powder (9/20/12) and Lenntech (https://www.lenntech.com/recommended-daily-intake.htm 7/6/2005) previously presented) is withdrawn due to amendment of claim 1 to include a dipeptide. 

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, 19 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW rejection necessitated by amendment of the claims 1 and 24.
Claims 1 and 24 are indefinite because the limitation “…and a dipeptide consisting of prolyl-hydroxyproline (Pro-Hyp) and Hydroxyprolyl-glycine (Hyp-Gly)…”. It is unclear if the protein portion comprises a single dipeptide selected from Pro-Hyp and Hyp-Gly OR if the protein portion comprises both of the dipeptides. The claim recites “a dipeptide” indicating that it is a single dipeptide, however the claim also recites “consisting of prolyl-hydroxyproline (Pro-Hyp) and hydroxyprolyl-glycine (Hyp-Gly)”. For purposes of examination, the Examiner is interpreting the claim to require a single dipeptide selected from the group consisting of Pro-Hyp and Hyp-Gly. 
Claims 2-10, 12-14, 19 and 25-26 are rejected for depending from claims 1 and 24. 



Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2, 4, 9, 12-14 and 19 are rejected under 35 U.S.C. under 35 U.S.C. 103 as being unpatentable over Bio Collagen Powder (9/20/12) in view of Ohara et al. (“Collagen derived dipeptide, proline-hydroxyproline, stimulates cell proliferation and hyaluronic acid synthesis in cultured human dermal fibroblasts” Journal of Dermatology 2010;37:330-338). This is a NEW rejection necessitated by amendment of the claims. 
	Collagen Powder teaches a collagen beverage. The beverage comprises hydrolyzed bovine collagen, biotin, Vitamin B12, Vitamin B6, Vitamin C, Calcium, Magnesium, and Manganese. 
	Collagen Powder does not teach the beverage comprises the dipeptide Pro-Hyp. However, the teachings of Ohara et al. cure this deficiency. 
	Ohara et al. teach that the dipeptide Pro-Hyp enhanced cell proliferation (1.5 fold) and hyaluronic synthesis (3.8 fold) (Abstract). Ohara et al. studied 8 collagen derived Hyp peptides on cell motility and modulation of ECM proteins (p. 331, 1st col.). Ohara et al. teach that the results suggest that cells and ECM in the skin are modulated by oral ingestion of collagen hydrolysates (p. 337, 1st col.).
	It would have been obvious to a person of ordinary skill in the art to include the dipeptide Pro-Hyp in the collagen beverage of Collagen powder. A person of ordinary skill in the art would look to the teachings of Ohara and the benefits of including the peptide, such as enhanced cell proliferation and hyaluronic synthesis and have a motivation to include it in the beverage. There is a reasonable expectation of success given that Collagen Powder teaches a beverage comprising a collagen hydrolysate. 
	With respect to claim 2, one of ordinary skill in the art would understand that hydrolyzed bovine collagen does not originate from human animals. 
With respect to claim 9 Collagen powder does not teach the beverage contains sodium acid sulphate.
With respect to claim 12, the collagen powder has 100% RDA of Vitamin C (p. 2, Vitamins and Minerals profile).
	With respect to claim 19, the beverage comprises hydrolyzed bovine collagen, biotin, Vitamin B12, Vitamin B6, Vitamin C, Calcium, Magnesium, and Manganese. 

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. Applicants argue that Collagen Powder fails to teach each and every element of the claims. 
The Examiner agrees, therefore the 102 rejection was withdrawn. 
Applicants argue that benefits behind introducing magnesium and/or manganese into a beverage. Applicants argue that the collagen powder reference merely describes a hydrolyzed collagen powder that includes 10g of hydrolyzed collagen per serving and several vitamins based on the flavor selected. Applicants argue that the collagen powder reference is silent regarding the inclusion of molybdenum and the dipeptides. 
These arguments are partially persuasive. The Examiner agrees that the Collagen powder reference does not teach the inclusion of the dipeptides. However, the new Ohara reference makes obvious the inclusion of the dipeptide Pro-Hyp and the HSIS reference (please see the 103 rejection below) makes obvious the inclusion of molybdenum.


Claims 1-2, 4, 9, 12-14, 19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bio Collagen Powder (9/20/12) and Ohara et al. (“Collagen derived dipeptide, proline-hydroxyproline, stimulates cell proliferation and hyaluronic acid synthesis in cultured human dermal fibroblasts” Journal of Dermatology 2010;37:330-338) in view of Lenntech (https://www.lenntech.com/recommended-daily-intake.htm 7/6/2005). This is a NEW rejection necessitated by amendment of the claims.
	The teachings of Collagen Powder and Ohara et al. are presented above in detail. The references does not teach that the beverage consists of B6, Biotin, Vitamin C, B12 and manganese and/or magnesium. However, the teachings of the Collagen Powder and Lenntech are suggestive of the limitation. 
	Lenntech lists recommended daily intake of various food supplements, including Vitamin B6, Biotin, and Vitamin C, Vitamin B12, manganese and/or magnesium.
	With respect to claim 25, it would have been obvious to a person of ordinary skill in the art to optimize the vitamin and mineral composition of the beverage. A person of ordinary skill would look to the teachings of Lenntech and be motivated to optimize which vitamins and minerals are included in the beverage to market a collagen beverage with health benefits. Thus, there is a reasonable expectation of success given that vitamins and minerals are commonly added to different beverages in different combinations and concentrations. 
	With respect to claim 26, Collagen Powder is dissolved in water. It is well-known in the art that water has a pH of 7.0. As disclosed in the instant specification, about is defined as +/- 20%. A pH of 6.8 +/- 20% is a pH range of 5.44-8.16. Therefore, collagen dissolved in water with a pH of 7.0 meets the limitations of “about 6.8”. 

Response to Arguments
	Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. Applicants argue that the reference fails to teach the limitations of independent claims. Applicants argue that a person of ordinary skill in the art would not have been motivated to combine the references because Collagen powder teaches hydrolyzed collagen and several vitamins based on the flavor selected while Lenntech merely describes the recommended daily intake of vitamins and minerals. As such, a person of ordinary skill in the art would have no motivation to combine randomly selected vitamins and minerals from a recommended list of Lenntech with the hydrolyzed collagen of Collagen powder to arrive at the claimed invention. Applicants further argue the references do not teach the addition of the dipeptide. 
	This argument is not persuasive as Collagen powder teaches a collagen beverage comprising the claimed vitamins and minerals. Therefore, the vitamins and minerals were not picked randomly. The primary reference teaches the beverage that includes these vitamins and minerals. The Lenntech reference is used only to make obvious the RDA. In addition, the new Ohara reference makes obvious the inclusion of the dipeptide Pro-Hyp. 

Claims 1-4, 9, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bio Collagen Powder (9/20/12) and Ohara et al. (“Collagen derived dipeptide, proline-hydroxyproline, stimulates cell proliferation and hyaluronic acid synthesis in cultured human dermal fibroblasts” Journal of Dermatology 2010;37:330-338) in view of Shoseyov et al. (“Human collagen produced in plants”; Bioengineered 5:1, 1-4, Jan/Feb 2014, previously presented).  This is a NEW rejection necessitated by amendment of the claims.
The teachings of Bio Collagen Powder and Ohara et al. are presented above. The references do not teach that the collagen is isolated from a plant expressing recombinant collagen. However, the teachings of Shoseyov et al. cure this deficiency.
Shoseyov et al. teach that substantiated concerns have been raised with regards to the quality and safety of animal extracted collagen, particularly in relation to its immunogenicity, risk of disease transmission, and overall quality and consistency (Abstract). Shoseyov et al. teach high scale production of recombinant human collagen type I (rhCOL1) in the tobacco plant provides a source of an homegenic, heterotrimeric thermally stable “virgin” collagen which self assembles to fine homogenous fibrils displaying intact binding sites and has been applied to form numerous functional scaffold for tissue engineering and regenerative medicine (Abstract). Shoseyov et al. teach that the shortcomings of animal and cadaver derived collagen are fully overcome in the plant setting (Abstract). Table 1 discloses the advantages and benefits of rhCOL1 (p. 3). Shoseyov concludes that the tobacco-based biofactory provides a low cost and highly scalable source of collagen but also provides a safer and functional protein, most closely mimicking its natural counterparts (p. 4, last para.). 
With respect to claim 3, it would have been obvious for a person of ordinary skill in the art to use of Shoseyov as the collagen source for the collagen beverage of Collagen powder. A person of ordinary skill in the art would have been motivated to substitute rhCOL1 for beef collagen because Shoseyov et al. teach that it is lower in cost, safer, and a more functional protein. There is a reasonable expectation of success given that Shoseyov et al. teach that the rhCOL1 is safe and mimics the natural counterpart. 
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. Applicants argue the combined references do not teach the claimed vitamins and minerals and the dipeptides. Applicants argue that the Shoseyov merely described that collagen constitutes a highly sought after scaffolding material for regeneration and healing applications. 
This argument is not persuasive. As indicated above, Collagen powder in combination with Ohara teach the claimed vitamins and minerals and the dipeptide Pro-Hyp. The Shoseyov reference is used to make obvious the use of plant collagen.  As indicated above, a person of ordinary skill in the art would have been motivated to substitute rhCOL1 for beef collagen because Shoseyov et al. teach that it is lower in cost, safer, and a more functional protein. There is a reasonable expectation of success given that Shoseyov et al. teach that the rhCOL1 is safe and mimics the natural counterpart. 




Claims 1-2, 4, 9, 12-14, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bio Collagen Powder (9/20/12) and Ohara et al. (“Collagen derived dipeptide, proline-hydroxyproline, stimulates cell proliferation and hyaluronic acid synthesis in cultured human dermal fibroblasts” Journal of Dermatology 2010;37:330-338) in view of HSIS.org (https://www.hsis.org/a-z-food-supplements/molybdenum/; 5/3/2008). This is a NEW rejection necessitated by amendment of the claims.
The teachings of Collagen Powder and Ohara et al. are presented in detail above. The references do not teach that the composition includes molybdenum. However, the teachings of HSIS cures this deficiency.
HSIS teaches molybdenum is an essential trace mineral involved in the functioning of several important enzymes in the body, aids in carbohydrate and fat metabolism, and helps in iron utilization. HSIS teaches that it is generally not available as a single supplement but is commonly available as part of a multivitamin. 
It would have been obvious to a person of ordinary skill in the art to include molybdenum in the collagen powder of Collagen powder because HSIS teaches that it is an essential trace mineral that aids in carbohydrate and fat metabolism. There is a reasonable expectation of success given that HSIS states it is commonly included as part of a multivitamin. 

Response to Arguments
Applicant's arguments filed 5/16/20 have been fully considered but they are not persuasive. Applicants argue the combined references do not teach the claimed vitamins and minerals and the dipeptides. Applicants argue that the HSIS merely describes molybdenum as an essential ultratrace mineral. 
This argument is not persuasive because the combined references teach the claimed vitamins and minerals and dipeptide Pro-Hyp. HSIS teaches molybdenum is an essential trace mineral that it is generally not available as a single supplement but is commonly available as part of a multivitamin. It would have been obvious to a person of ordinary skill in the art to include molybdenum in the collagen powder of Collagen powder because HSIS teaches that it is an essential trace mineral that aids in carbohydrate and fat metabolism. There is a reasonable expectation of success given that HSIS states it is commonly included as part of a multivitamin. Therefore, the teachings of HSIS provide a motivation to include molybdenum in the collagen beverage.






Claims 1-2, 4-10, 12-14, 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP2007167079, cited on IDS, English language translation provided herein) and Ohara et al. (“Collagen derived dipeptide, proline-hydroxyproline, stimulates cell proliferation and hyaluronic acid synthesis in cultured human dermal fibroblasts” Journal of Dermatology 2010;37:330-338) in view of Bio Collagen Powder (9/20/12) and Lenntech (https://www.lenntech.com/recommended-daily-intake.htm 7/6/2005) previously presented). This is a NEW rejection necessitated by amendment of the claims.
Ishibashi et al. teach a collagen beverage comprising collagen and soybean polysaccharide (Abstract, p. 1).  Collagen is the only source of protein, meeting the limitation of “protein portion consisting of collagen”. Ishibashi et al. provided examples of collagen drinks in water (see Example 1 and 3-8). Ishibashi et al. teach the collagen beverage can comprise minerals and vitamins (p.2, para. 6). 
Ishibashi et al. does not teach the beverage comprises the dipeptide Pro-Hyp or the vitamins and minerals of claim 1; however, the teachings of Ohara et al., Collagen powder and Lenntech cure this deficiency. 
	Ohara et al. teach that the dipeptide Pro-Hyp enhanced cell proliferation (1.5 fold) and hyaluronic synthesis (3.8 fold) (Abstract). Ohara et al. studied 8 collagen derived Hyp peptides on cell motility and modulation of ECM proteins (p. 331, 1st col.). Ohara et al. teach that the results suggest that cells and ECM in the skin are modulated by oral ingestion of collagen hydrolysates (p. 337, 1st col.).
It would have been obvious to a person of ordinary skill in the art to include the dipeptide Pro-Hyp in the composition of Ishibashi et al. A person of ordinary skill in the art would look to the teachings of Ohara and the benefits of including the peptide, such as enhanced cell proliferation and hyaluronic synthesis and have a motivation to include it in the beverage. There is a reasonable expectation of success given that Ishibashi et al. teach the composition comprises collagen.
	Collagen powder teaches a collagen beverage comprising Vitamins B6, B12, Vitamin C and the minerals magnesium and manganese. Lenntech lists recommended daily intake of various food supplements, including B6, Biotin, and Vitamin C, B12 and manganese, magnesium and molybdenum.
	With respect to claims 1 and 24, it would have been obvious to a person of ordinary skill in the art to optimize the vitamin and mineral composition of the beverage of Ishibashi et al. to include V6, B12, Vitamin C, manganese and magnesium because Ishibashi et al. teach the collagen beverage contains vitamins and minerals and Collagen Powder teaches a collagen beverage comprising the claimed vitamins and minerals. Moreover, Lenntech teaches the recommended intake of vitamins and minerals for supplements. A person of ordinary skill in the art would look to the teachings of Collagen Powder and Lenntech and would have been motivated to optimize which vitamins and minerals are included in the beverage to market a collagen beverage with health benefits. There is a reasonable expectation of success given that the vitamins and minerals are commonly added to different beverages in different combinations and concentrations. 
With respect to claim 2, Ishibashi et al. teach collagen from beef, or picked pigskin (p. 2, 2nd to last para.). 
With respect to claim 4, Ishibashi et al. teach hydrolyzed collagen (p. 2, last para.).
With respect to claim 5, Ishibashi et al. teach the MW of the collagen peptides is 2000-8000 preferred and may contain a small amount of amino acid components (p. 2 last para.). The instant specification defines “about” as: 
When the term “about” is used in conjunction with a numerical range, it modifies that range by extending the boundaries above and below those numerical values. In general, the term “about” is used herein to modify a numerical value above and below the stated value by a variance of 20%, 10%, 5%, or 1% [PGPUB0051]. 

	Therefore, the broadest reasonable interpretation of claim 5 is a hydrolyzed collagen comprising peptide having a MW of 1600-2400.  The hydrolyzed collagen of Ishibashi with peptides 2000-8000 Da contains some peptides having a MW between 1600-2400 Da. 
With respect to claims 6-7, Ishibashi et al. teach the beverage preferably contain 0.2-5% collagen (p. 2, 3rd para.). 0.2-5% collagen is equivalent to 2000 mg/L to 50,000 mg/L. Ishibashi et al. teach an example of a beverage with 1000mg/280 ml (equiv. to 3500mg/L) (p. 3, Example 8).
With respect to claim 8, Ishibashi et al. teach a carbonated beverage (Example 6 and 7, p. 2-3).  
With respect to claim 9, Ishibashi et al. does not teach the beverage contains sodium acid sulphate. 
With respect to claim 10, Ishibashi et al. does not teach the protein portion comprises citric acid, phosphoric acid, malic acid, tartaric acid or fumaric acid. 
With respect to claim 12, Lenntech teaches the recommended daily intake and Collagen Powder teaches the beverage has 100% RDA of Vitamin C (p. 2, Vitamins and Minerals profile).
With respect to claims 13 and 14, Ishibashi et al. teach the beverage contains biotin (p. 3, 3rd para). 
With respect to claim 19, Ishibashi et al. teach the beverage comprises calcium (p. 2, 6th para.). 

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. Applicants argue the references do not teach the claimed vitamins and minerals and dipeptide. Applicants argue that Ishibashi merely describes a collagen inducing acidic food and drink in which collagen can stably be included in dairy product free acidic food and drink.
This argument is not persuasive. As indicated in the rejection above the combined references make obvious the claimed vitamins and minerals and dipeptide. Ishibashi teach a beverage wherein Collagen is the only source of protein, meeting the limitation of “protein portion consisting of collagen”. Ishibashi et al. provided examples of collagen drinks in water (see Example 1 and 3-8). Ishibashi et al. teach the collagen beverage can comprise minerals and vitamins (p.2, para. 6).

						Conclusion
No claims are allowed.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654